         Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 1 of 20

Michael L. Rodenbaugh
California Bar No. 179059
Marie E. Richmond
California Bar No. 292962
RODENBAUGH LAW
25435 Hutchinson Road
Los Gatos, CA 95033

Attorneys for Mike Rodenbaugh


                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA



    MICHAEL RODENBAUGH, a                            Case No. 20-cv-4069 JSC
    California individual,

                     Plaintiff,                      PLAINTIFF’S ​EX PARTE​ MOTION
            vs.                                      FOR TEMPORARY RESTRAINING
                                                     ORDER [FRCP 65(b)(1); L.R. 65-1]
    DAVID LAHOTI, aka Davendra
    Kumar Lahoti, an individual; RAVI
    LAHOTI, aka Ravindra Kumar Lahoti,
    an individual; and VIRTUAL POINT,
    INC., formerly a California
    corporation,

                     Defendants.




      Pursuant to Fed. Rule Civ. Proc. 65(b)(1) and L.R. 65-1 Plaintiff Michael Rodenbaugh

(“Plaintiff”) hereby applies to this Court for a temporary restraining order (“TRO”) imposing

equitable relief. In support of the motion, Plaintiff relies upon its Complaint in this action, the

below Points and Authorities, Declarations of Plaintiff Mike Rodenbaugh and colleagues David

Weslow and Steven Levy, attached Exhibits, and any further evidence and argument to be

adduced further in this matter.

PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                       Case No. 20-cv-4069 JSC


                                             1
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 2 of 20

      Plaintiff has provided email notice to Defendants as of the time of making this application.

(​See ​Rodenbaugh Decl., #20.) Plaintiff provides a Proposed Order herewith.

      WHEREFORE, Plaintiff respectfully requests that this Court grant this motion by

entering the proposed Temporary Restraining Order.

DATED: June 22, 2020                               By: ​/s/ ​Mike   Rodenbaugh
                                                   Mike Rodenbaugh
                                                   RODENBAUGH LAW
                                                   25435 Hutchinson Road
                                                   Los Gatos, CA 95033
                                                   Tel/fax: (415) 738-8087




PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                    Case No. 20-cv-4069 JSC


                                            2
           Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 3 of 20

                                          Table of Contents

  I.      FACTS                                                                                    5

 II.      A RESTRAINING ORDER SHOULD ISSUE AGAINST DEFENDANTS                                  12

       A. Plaintiff is Entitled to a Temporary Restraining Order                               13

  1. Plaintiff is likely to succeed on the merits of his case.                                 13

  2. Plaintiff will suffer irreparable harm in the absence of a TRO                            18

  3. An order for relief is in the public interest.                                            19

   B. ​Alternatively, Plaintiff is Entitled to a Temporary Restraining Order Under the Sliding
   Scale Standard                                                                              19

III.      CONCLUSION                                                                           20




PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                   Case No. 20-cv-4069 JSC


                                               3
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 4 of 20

                                     Table of Authorities

Ninth Circuit

     Lahoti v. Vericheck, Inc.​,
            636 F.3d 501 (9th Cir. 2011)                                               7

     Lahoti v. VeriCheck, Inc.​,
            586 F.3d 1190 (9th Cir. 2009)                                              7

     Taylor v. Westly​,
            488 F.3d 1197 (9th Cir. 2007)                                              13


District Courts

     All. for the Wild Rockies v. Pena​,
              865 F.3d 1211 (9th Cir. 2017)                                        13, 19


     Behymer-Smith ex rel. Behymer v. Coral Acad. of Sci.​,
           427 F. Supp. 2d 969 (D. Nev. 2006)                                          12

     Cal. Indep. Sys. Operator Corp. v. Reliant Energy Servs., Inc.​,
            181 F.Supp.2d 1111, 1126 (E.D. Cal. 2001)                                  12

     County Green Party v. Clinton​,
           980 F.Supp. 1160 (D. Haw.1997)                                              12

     Grooms v. Legge​,
          No. 09CV489-IEG-POR, 2009 WL 704644 (S.D. Cal. Mar. 17, 2009)                16

     Paisa, Inc. v. N & G Auto, Inc.​,
             928 F. Supp. 1004, 1008 (C.D. Cal. 1996)                                  18

     Quiroga v. Chen​,
           735 F. Supp. 2d 1226 (D. Nev. 2010)                                         13

     SuccessFactors, Inc. v. Softscape, Inc.​,
            544 F. Supp. 2d 975, 983 (N.D. Cal. 2008)                                  18




PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                  Case No. 20-cv-4069 JSC


                                              4
          Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 5 of 20

  MEMORANDUM IN SUPPORT OF PLAINTIFF’S REQUEST FOR A TEMPORARY
                      RESTRAINING ORDER

                                       I.    FACTS

     1.      Plaintiff Michael Rodenbaugh is an individual residing in Santa Cruz County,

California, and is a longstanding active member of the California State Bar since 1995.

Rodenbaugh Decl., #2. Plaintiff has extensive experience, in particular, with legal issues

involving domain names and/or trademarks. Plaintiff represents and advises many companies

and individuals in the domain name industry, including domain name owners, domain name

registrars and domain name registries. Plaintiff also represents and advises trademark owners

with respect to domain name infringement and acquisition matters. ​Id.​, #3.

     2.      Plaintiff is an active and well-known community participant with the International

Corporation of Assigned Names and Numbers (“ICANN”), which is a California public benefit

corporation that develops policy and generally regulates the Domain Name System (“DNS”), and

thus the domain name industry -- consisting of ICANN-accredited domain name registries and

registrars, and their customers including resellers, investors and end users of domain names.

Plaintiff represents domain name registries and registrars in their dealings with ICANN,

including arbitration pursuant to ICANN’s Independent Review Policy. Plaintiff also participates

in many various ICANN policy working groups and implementation teams.​ Id.,​ #4.

     3.      Plaintiff is a panelist deciding domain name disputes for the Czech Arbitration

Court, and has issued more than a dozen decisions under ICANN’s Uniform Dispute Resolution

Policy (“UDRP”). Plaintiff has directed the prosecution of more than a dozen ACPA cases and

200 UDRP cases, and has successfully defended UDRP and ACPA cases on behalf of domain

name owners (including Defendants Dave Lahoti and Virtual Point).​ Id.​, #5.

     4.      Since at least 1974 in general, and since 1995 as an active member of the legal

profession, Plaintiff has been commonly known as Mike Rodenbaugh. Since September 2007,



PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                    Case No. 20-cv-4069 JSC


                                            5
             Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 6 of 20

Plaintiff has done business as Rodenbaugh Law, a reputable law firm specializing in trademark

and domain name matters, among other things, with Plaintiff’s primary email address

mike@rodenbaugh.com and website at rodenbaugh.com and/or rodenbaugh.law.​ Id.,​ #6.

        5.         Defendant Dave Lahoti is an individual residing, on information and belief, in

Irvine, California. Defendant Ravi Lahoti is an individual residing, on information and belief, in

Irvine, California. On information and belief, Ravi and Dave Lahoti are brothers, and have acted

in conjunction and conspiracy with one another to cause the damages alleged herein.

Rodenbaugh Decl., #7.

        6.         On information and belief, Defendant Virtual Point, Inc. formerly was a California

corporation wholly owned by Defendants Dave and/or Ravi Lahoti. Currently, those individual

Defendants collectively do business as Virtual Point, Inc., though such entity no longer appears

registered with the California Secretary of State, and it is unclear whether or where such an entity

is registered. This purported entity remains a purported registrant of record for many domain

names, including all of the domain names at issue in this Complaint. Those domain name

registration records indicate the individual registrant as “Tech Admin”, and on information and

belief that person is Defendant Dave Lahoti. ​Id.,​ #8, Ex. A (WHOIS records for

mikerodenbaugh.com, udrpsearch.com and davidweslowcheater.com). As of February 2018, a

UDRP panelist1 noted that Defendant Dave Lahoti, represented by counsel in that case, “owned

and operated” Defendant Virtual Point. ​Laboratoires Thea v. Tech Admin, Virtual Point Inc​.,

WIPO Case No. D2018-0039 (“Respondent is a company under the laws of the United States

which was incorporated on January 22, 2007 by Mr. Dave Lahoti who still is Respondent's owner

and operator.”).

        7.         Defendant Virtual Point has lost a number of UDRP decisions, each ordering

transfer of domain names to the complaining party, and each indicating Defendant Dave Lahoti’s


1
    ​Plaintiff   provides copies of all UDRP decisions cited herein, at Rodenbaugh Decl., Ex. B.

PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                         Case No. 20-cv-4069 JSC


                                                  6
          Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 7 of 20

control over Defendant Virtual Point. ​E.g., Poarch Band of Creek Indians dba PCI Gaming

                                        ​ AF Claim Number: FA1509001639763 (Nov. 13,
Authority v. Tech Admin, Virtual Point, N

2015) (Dave Lahoti filed a supporting declaration); ​Certipost NV v. Virtual Point Inc.,​ WIPO

Case No. D2008-1183 (“Mr. Lahoti incorporated the Respondent on January 22, 2007. As noted

above, the Domain Name was transferred to the Respondent in early 2008. As the Respondent

put it in the Response: ‘All rights, title, interests, and license regarding the Domain Name and the

mark were transferred from Mr. Lahoti individually to his wholly owned subsidiary, the

Respondent.’”)

     8.      Defendant Dave Lahoti has repeatedly been deemed a “serial cybersquatter” by

federal courts in the Ninth Circuit and elsewhere. ​E.g., Lahoti v. Vericheck, Inc.,​ 636 F.3d 501,

510–11 (9th Cir. 2011) (affirming cybersquatting verdict and award of attorneys’ fees):

      The district court determined that this case was exceptional, citing Lahoti's willful
      registration and use of the www. vericheck.com domain name, his “attempt to extort
      thousands of dollars from Vericheck,” his disregard for Vericheck's trademark rights, his
      “pattern and practice of cybersquatting, including a pattern and practice of abusive
      litigation practices,” and his “disregard for the submission of inaccurate answers to
      interrogatories.

See also, e.g., Lahoti v. VeriCheck, Inc.​, 586 F.3d 1190, 1203 (9th Cir. 2009) (“it is undisputed

that Lahoti is a repeat cybersquatter who has registered hundreds of domain names resembling

distinctive or famous trademarks and has been admonished by judicial bodies for doing so”);

E–Stamp Corp. v. ​Lahoti​, 2000 WL 33732808, 2:99-CV-9287-GAF-MAN (C.D. Cal. June. 12,

2000) (concluding that Lahoti was a “cybersquatter” and that his registration, attempted sale, and

use of the estamps.com domain name violated federal trademark law and the ACPA). Defendant

Dave Lahoti has also been the loser of at least one UDRP decision, ordering the transfer of a

domain name to the complaining party. ​E.g., Cloudmark, Inc. v. Dave Lahoti and Interspectrum,

WIPO Case No. D2003-0797.

     9.      Defendant Ravi Lahoti recently swore to a federal court that he was the individual


PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                      Case No. 20-cv-4069 JSC


                                             7
         Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 8 of 20

registrant for a domain name registered to Virtual Point Inc. Weslow Decl., #7, Ex. A (Lahoti

Decl.). The court found him to be a “notorious cybersquatter” as well. Rodenbaugh Decl., #8

Ex. C (Order from E.D. Va.). Defendant Ravi Lahoti has also lost at least one UDRP decision,

ordering the transfer of a domain name to the complaining party. ​E.g., Imagine Solutions, Inc. v.

                                                         ​ IPO Case No. D2013-0268.
Encapture.com, Privacy Services / Ravindra Kumar Lahoti, W

       10.      Since at least 2010, Defendants have owned and operated the domain name

<UDRPsearch.com>, and have operated a website at that domain name which allows searching

of UDRP decisions and commentary on UDRP decisions.​ Id.,​ #9, Ex. A (WHOIS record), Ex. D

(Wayback Machine screenshot). Plaintiff regularly has utilized that website in the course of his

legal practice; and, on information and belief, many if not most attorneys and other professionals

in the domain name industry are familiar with the UDRPsearch website and have visited it

frequently in the course of their business. ​Id.​; ​see also​, Weslow Decl., #10; Levy Decl., #3.

       11.      Beginning in 2010, Rodenbaugh Law advised and successfully represented

Defendants Dave Lahoti and Virtual Point Inc. in a number of ACPA and UDRP disputes. In or

about February 2015, Rodenbaugh Law withdrew as counsel in the only remaining, pending

matter for any of the Defendants, and terminated the attorney-client relationship with Defendants.

Since 2015, Plaintiff does not recall having had any communication to or from any of the

             ​ odenbaugh Decl., #10.
Defendants.​ R

       12.      In November 2015, Plaintiff obtained federal registration of the RODENBAUGH

LAW trademark, No. ​4849962, for the following services (​id.,​ #11, Ex. E (USPTO registration

certificate):

       Legal consulting services in the field of intellectual property, trademarks, domain names,
       rights of publicity, copyright, Internet marketing, brand protection and enforcement, and
       e-commerce; Legal services, namely, intellectual property consulting services in the field
       of identification, strategy, analytics, and invention; Legal services, namely, preparation of
       applications for trademark registration; Legal services, namely, providing customized
       documentation, information, counseling, advice and consultation services in all areas of
       intellectual property, trademarks, domain names, rights of publicity, copyright, Internet


PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                        Case No. 20-cv-4069 JSC


                                              8
         Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 9 of 20

      marketing, brand protection and enforcement, and e-commerce; Legal services, namely,
      trademark maintenance services; Providing customized legal information, counseling, and
      advice, and litigation services in the field of intellectual property, trademarks, domain
      names, rights of publicity, copyright, Internet marketing, brand protection and
      enforcement, and e-commerce; Providing information in the field of intellectual property
      legal services ; Providing legal research in the field of intellectual property, trademarks,
      domain names, rights of publicity, copyright, Internet marketing, brand protection and
      enforcement, and e-commerce; Providing legal services in the field of intellectual property,
      trademarks, domain names, rights of publicity, copyright, Internet marketing, brand
      protection and enforcement, and e-commerce; Registration of domain names for
      identification of users on a global computer network.

      13.     On May 22, 2020, Defendants registered the domain name <mikerodenbaugh.com>

and caused all DNS traffic from UDRPsearch.com to be immediately redirected to a website at

mikerodenbaugh.com.​ Id.​, #12, Ex. A (WHOIS record), Ex. F (screenshot). Prominently

displayed at the resulting website was, and still is, Plaintiff’s facial image, as used on LinkedIn

and elsewhere online, and a large and boldface accusation -- to wit (“Defendants’ Statement”):




Mike Rodenbaugh                                      is a Trust Fund ​FRAUDSTER​...
      14.     Defendants also immediately created “MX” DNS records so they could send email

to and from the <mikerodenbaugh.com> domain name.​ Id.,​ #13, Ex. G (IPaddress.com record).

      15.     Defendants also immediately offered that domain name for sale to any third party

via Defendants’ NAMEX domain name sales website, which features in Google search results for

Plaintiff’s name.​ Id.,​ #14, Ex. H (screenshots).

      16.     Consistently since at least May 26, 2020, Plaintiff has been notified by a growing

number of colleagues in the domain name legal specialty, and a number of other domain name

industry professionals, that they had tried to access UDRPsearch.com, and instead were directed


PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                       Case No. 20-cv-4069 JSC


                                              9
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 10 of 20

to the aforementioned, defamatory Defendants’ Statement. A number of those professionals

expressed confusion as to the source of the domain name <mikerodenbaugh.com>, and many of

them expressed concern for the harm to Plaintiff’s reputation that has been caused and continues

to accrue from Defendants’ tortious behavior. Specifically (Rodenbaugh Decl., #15),

          a. On May 26, Plaintiff heard from well-known domain attorney John Berryhill, who

             informed Plaintiff of the UDRPsearch redirection to Defendants’ Statement;

          b. On May 27, Plaintiff heard from longtime colleague Phil Lodico, CEO of

             BrandSight Inc., who was confused whether Plaintiff had purchased

             UDRPsearch.com, and informed Plaintiff of the UDRPsearch redirection “to your

             [Plaintiff’s] website it looks like.”

          c. On May 28, Plaintiff heard from well-known ICANN commenter George Kirikos,

             who informed Plaintiff of the UDRPsearch redirection to Defendants’ Statement;

          d. On May 28, Plaintiff heard from well-known domain name attorney and ICANN

             commenter Steven Levy, who informed Plaintiff of the UDRPsearch redirection to

             Defendants’ Statement (​see also,​ Levy Declaration);

          e. On May 29, Plaintiff heard from longtime colleague Sara Freixa, Senior Manager

             at Com Laude, who asked if Plaintiff had “really pissed off the Lahoti brothers”;

          f. On June 2, Plaintiff heard from well-known domain attorney David Weslow of

             Wiley Rein LLP, who informed Plaintiff of the UDRPsearch redirection to

             Defendants’ Statement, and noted that Defendants’ were now also using the

             <davidweslowcheater.com> domain name to redirect DNS traffic to Defendants’

             Statement (​see also,​ Weslow Declaration);

          g. On June 3, on information and belief, Defendants under the pseudonym

             “LaughingBoy” posted a link to <mikerodenbaugh.com> in the comment section of

             a story called “This is how thieves trick customers into wiring money to them” on


PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                   Case No. 20-cv-4069 JSC


                                             10
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 11 of 20

               Domain Name Wire, which is the most popular domain name industry blog.

               Plaintiff’s clients often advertise on and/or peruse Domain Name Wire

               (Rodenbaugh Decl., #16, Ex. I (DNW screenshot);

            h. On June 7, popular domain name blog DomainGang posted a story called

               “UDRPsearch.com is now a Tom Cruise shrine!” which highlighted that

               UDRPsearch traffic was then redirected to <davidweslowisacheater.com>, which

               prominently displayed Defendants’ Statement (​Id.,​ #17, Ex. J (DomainGang

               article);

            i. On June 16, Plaintiff heard from well-known IP attorney and ICANN commenter

               Fabricio Vayra of Perkins Coie LLP, who informed Plaintiff of the UDRPsearch

               redirection to Defendants’ Statement.

      17.      That evidence proves that Defendants maliciously have sought to direct domain

name industry professionals, who are Plaintiff’s longtime colleagues, clients and potential clients,

to Defendants’ Statement by use of UDRPsearch.com and by posting a link to

mikerodenbaugh.com in perhaps the most popular domain name industry newsletter, Domain

Name Wire. The use of UDRPsearch.com to redirect to Defendants’ Statement (and

disparagement of Plaintiff’s colleague, David Weslow) was also the subject of a story in popular

domain name industry blog, DomainGang.

      18.      Plaintiff has suffered, and continues to suffer, harm to his valuable professional

reputation. ​Id.​, #18. Defendants’ Statement plainly asserts that Plaintiff has committed “trust

fund fraud”, which is perhaps the highest form of attorney misconduct, always resulting in

sanctions if not disbarment of attorneys -- if not also criminal charges. Defendants’ Statement

has been widely published as a boldface assertion of fact, and is designed to cause clients or

prospective clients to question whether Plaintiff stole money from a client. That mere suspicion,

however brief or unfounded it may be, is materially harmful to Plaintiff and both his personal and


PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                      Case No. 20-cv-4069 JSC


                                             11
          Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 12 of 20

professional reputation. ​Id.

         19.     Prior to Defendants’ Statement, Plaintiff cannot recall ever having been ​accused​ of

fraud in any respect, by anyone. ​Id.​ The mere implication would be materially damaging to any

attorney, but Defendants do not opine or imply, instead they explicitly and falsely state as a

purported fact that Plaintiff has committed financial fraud against a client.

         20.     Defendants’ Statement is a specific, highly damaging and knowingly untrue

statement made by Defendants, widely and maliciously published to legal colleagues and

industry peers via use of a domain name that is identical to Plaintiff’s personal and professional

name. That domain name clearly has been registered in bad faith, in clear violation of specific

federal laws relating to domain names, personal names and/or trademarks.

         21.     Because the harm to Plaintiff and his professional reputation is ongoing and severe,

Plaintiff is forced to bring this matter to this Honorable Court for a prompt hearing, and prompt

order to effectively stop the Defendants’ clearly tortious behavior as soon as possible. This is the

last thing Plaintiff wishes to be engaged in during these times, but Plaintiff is left with no other

choice. ​Id.​, #19.

   II.         A RESTRAINING ORDER SHOULD ISSUE AGAINST DEFENDANTS

         In determining whether to issue a temporary restraining order, the courts in the Ninth

Circuit apply the same analysis as that for a preliminary injunction. ​E.g., Cal. Indep. Sys.

Operator Corp. v. Reliant Energy Servs., Inc.,​ 181 F.Supp.2d 1111, 1126 (E.D. Cal. 2001); ​Haw.

County Green Party v. Clinton,​ 980 F.Supp. 1160, 1164 (D. Haw.1997). Accordingly, a plaintiff

seeking a TRO may succeed by meeting either of two variants of the same standard. ​E.g., All. for

the Wild Rockies v. Pena,​ 865 F.3d 1211, 1217 (9th Cir. 2017).

         Cases following the traditional ​Winter​ standard require the plaintiff demonstrate: “(1) a

strong likelihood of success on the merits, (2) the possibility of irreparable injury to [the moving

party] if preliminary relief is not granted, (3) a balance of hardships favoring the [moving party],


PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                         Case No. 20-cv-4069 JSC


                                               12
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 13 of 20

and (4) advancement of the public interest (in certain cases).” ​Behymer-Smith ex rel. Behymer v.

Coral Acad. of Sci.​, 427 F. Supp. 2d 969, 972 (D. Nev. 2006). The alternative standard requires

that a plaintiff demonstrate “that there are ‘serious questions going to the merits’—a lesser

showing than likelihood of success on the merits. Then a preliminary injunction may still issue if

the ‘balance of hardships tips sharply in the plaintiff’s favor,’ and the other two ​Winter​ factors

are satisfied.” ​All. for the Wild Rockies v. Pena,​ 865 F.3d 1211, 1217 (9th Cir. 2017).

      “These two formulations represent two points on a sliding scale in which the required

degree of irreparable harm increases as the probability of success decreases.” ​Quiroga v. Chen​,

735 F. Supp. 2d 1226, 1228 (D. Nev. 2010) (​quoting Taylor v. Westly,​ 488 F.3d 1197, 1200 (9th

Cir.2007)). Under either standard, Plaintiff is entitled to a Temporary Restraining Order to stop

Defendants’ blatantly tortious behavior, which is proved by indisputable evidence, and is causing

severe damage to Plaintiff’s personal and professional reputation.

              A. Plaintiff is Entitled to a Temporary Restraining Order

                          1. Plaintiff is likely to succeed on the merits of his case.

      In his Complaint, Plaintiff alleges five Counts against all Defendants. Plaintiff hereby

proves each element of each count via indisputable evidence, proving that he is highly likely to

succeed on the merits of his case.

                                         COUNT I
                              (ACPA Cyberpiracy - Personal Name)

      Plaintiff proves that Defendants registered the domain name <mikerodenbaugh.com>,

consisting solely of Plaintiff’s personal name, without Plaintiff’s consent, and with specific intent

to profit from such name by selling it for financial gain to Plaintiff or any third party.

Rodenbaugh Decl., #3, 6, 11, Ex. A, H. That constitutes cyberpiracy, such that Defendants are

liable in a civil action under 15 U.S.C. § 8131(1)(A), and the court may award injunctive relief,

including transfer of the domain name to Plaintiff. The court also may award costs and


PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                        Case No. 20-cv-4069 JSC


                                              13
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 14 of 20

attorneys’ fees to Plaintiff as the prevailing party pursuant to Sec. 8131(2). Indeed, Defendant

Dave Lahoti has repeatedly been deemed a “serial cybersquatter” by courts in the Ninth Circuit

and elsewhere (with the Ninth Circuit twice affirming judgment against him, including award of

attorneys’ fees). And, Defendant Ravi Lahoti has recently also been deemed a “notorious

cybersquatter” by Judge O’Grady in the Eastern District of Virginia.

                                         COUNT II
                               (ACPA Cybersquatting - Trademark)

      Defendants registered the domain name <mikerodenbaugh.com> with bad faith intent to

profit from Plaintiff’s corresponding service mark and personal name. ​Id.​, #11, Ex. H. The

domain name corresponds identically to Plaintiff’s professional name and distinctive common

law trademark. ​Id.,​ #3-6. The domain name also is highly confusingly similar to Plaintiff’s

registered and distinctive RODENBAUGH LAW trademark, insofar as the distinctive portion of

that mark is Plaintiff’s surname. ​Id.,​ #11, Ex. E. That surname is wholly incorporated in the

domain name, and accompanied only by Plaintiff’s common first name, often used by clients and

others to refer colloquially and professionally to Plaintiff.

      The ACPA lists nine non-exhaustive factors the Court may consider in determining

whether Defendants registered or used the domain name in bad faith -- and all weigh solely in

favor of such a finding. 15 U.S.C. § 1125(d)(1)(B)(i):

    (I) ​the ​trademark​ or other intellectual property rights of the​ person,​ if any, in the ​domain

    name​ -- Defendants have none;

    (II) ​the extent to which the ​domain name​ consists of the legal name of the​ person ​or a name

    that is otherwise commonly used to identify that​ person -- it does not refer to Defendants;

    (III) ​the ​person​’s prior​ use,​ if any, of the ​domain name​ in connection with the bona fide

    offering of any goods or services -- Defendants have no such use;




PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                           Case No. 20-cv-4069 JSC


                                                14
       Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 15 of 20

   (IV) ​the ​person​’s bona fide noncommercial or fair​ use ​of the​ mark ​in a site accessible under

   the ​domain name​ -- Defendants have no such use;

   (V) ​the ​person​’s intent to divert consumers from the​ mark ​owner’s online location to a site

   accessible under the ​domain name​ that could harm the goodwill represented by the​ mark,

   either for commercial gain or with the intent to tarnish or disparage the​ mark,​ by creating a

   likelihood of confusion as to the source, sponsorship, affiliation, or endorsement of the site --

   Defendants have done precisely this, intending maliciously to harm the goodwill represented

   by Plaintiff’s good name and distinctive trademark;

   (VI) ​the ​person​’s offer to transfer, sell, or otherwise assign the ​domain name​ to the​ mark

   owner or any third party for financial gain without having used, or having an intent to​ use,​ the

   domain name​ in the bona fide offering of any goods or services, or the​ person’​s prior conduct

   indicating a pattern of such conduct - Defendants have offered to sell the domain name to any

   third party, and have not used nor intended to use the domain for any bona fide offering, and

   they have a long history of cybersquatting as found by the federal courts and UDRP panels;

   (VII) ​the ​person​’s provision of material and misleading false contact information when

   applying for the registration of the ​domain name​, the​ person’​s intentional failure to maintain

   accurate contact information, or the​ person’​s prior conduct indicating a pattern of such

   conduct - Defendants may be misrepresenting there is an entity called Virtual Point Inc., in

   which name many of Defendants’ domain names are registered;

   (VIII) ​the ​person​’s registration or acquisition of multiple ​domain names​ which the​ person

   knows are identical or confusingly similar to​ marks ​of others that are distinctive at the time of

   registration of such ​domain names​, or dilutive of famous​ marks ​of others that are famous at

   the time of registration of such ​domain names​, without regard to the goods or services of the

   parties -- Defendants have repeatedly been found by federal courts and UDRP panels to have



PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                        Case No. 20-cv-4069 JSC


                                             15
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 16 of 20

    cybersquatted, and on information and belief they continue to own and/or control many

    infringing domain names; and,

    (IX) ​the extent to which the ​mark​ incorporated in the ​person​’s ​domain name​ registration is or

    is not distinctive and famous within the meaning of subsection C -- Plaintiff’s mark and

    professional name are each distinctive, as proved by federal registration of the mark and

    longstanding common law use of his professional name in global and U.S. commerce.

      Defendants had no good faith or other legitimate purpose for registering or using the

<mikerodenbaugh.com> domain name, other than to personally profit from sale of the name

and/or to gain personal pleasure from maliciously denigrating Plaintiff’s reputation. Indeed,

Defendant Dave Lahoti has repeatedly been deemed a “serial cybersquatter” by courts in the

Ninth Circuit and elsewhere (with the Ninth Circuit twice affirming judgment against him,

including award of attorneys’ fees). And, Defendant Ravi Lahoti has recently also been deemed

a “notorious cybersquatter” by Judge O’Grady in the Eastern District of Virginia.

      Therefore, Defendants are liable in a civil action under 15 U.S.C. § 1125(d)(1)(A), and the

court may award injunctive relief, including transfer of the domain name to Plaintiff pursuant to §

1125(d)(1)(C). ​See e.g. Grooms v. Legge​, No. 09CV489-IEG-POR, 2009 WL 704644, at *10

(S.D. Cal. Mar. 17, 2009) (finding a likelihood of success on plaintiff’s claim for cybersquatting

-- granting TRO). The court also may award costs and attorneys’ fees to Plaintiff as the

prevailing party in this exceptional case, pursuant to § 1117 of the Lanham Act.

                                         COUNT III
                     (Cyperpiracy - Cal. Bus. & Prof. Code Sec. 17525(a))

      As aforesaid, Defendants had a bad faith intent to register, traffic in, or use a domain name

that is identical or confusingly similar to the personal name of Plaintiff. Therefore, Defendants

are liable in a civil action under Cal. Bus. & Prof. Code Sec. 17525(a). The court also may award

costs and attorneys’ fees to Plaintiff as the prevailing party pursuant to Cal. Bus. & Prof. Code §


PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                        Case No. 20-cv-4069 JSC


                                              16
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 17 of 20

17200 ​et seq

                                             COUNT IV
                                            (Defamation)

      Defendants’ Statement was published to many persons other than Plaintiff, on the

Defendants’ website resolving at <mikerodenbaugh.com>, with all traffic to the UDRPsearch

website directed instead to Defendants’ Statement. There is no question that any person who

visited the website reasonably understood that Defendants’ Statement was about Plaintiff,

because it not only included Plaintiff's full name, but also a widely published professional photo

of Plaintiff. Any person who read the Defendants’ Statement could understand it to mean that

Plaintiff has committed fraud with respect to client trust funds. Therefore, Defendants’

Statement constitutes defamation ​per se​ under California law.

      Defendants recklessly and willfully published Defendants’ Statement with malice,

oppression and fraud -- indeed with full knowledge both of its absolute falsity, and of its likely

severe impact on Plaintiff’s professional reputation. Most certainly, they made no reasonable

effort to ascertain the truth of their statement before publishing it. As the result of Defendants’

wrongful conduct in publishing and continuing to publish Defendants’ Statement, which is a

substantial factor in causing damage to Plaintiff, Plaintiff has suffered actual harm, including

without limitation: (1) harm to Plaintiff’s property, business, trade, profession, and occupation;

(2) expenses Plaintiff has paid and will pay as a result of the defamatory statement; and (3) harm

to Plaintiff’s personal reputation. ​See e.g.,​ ​SuccessFactors, Inc. v. Softscape, Inc.​, 544 F. Supp.

2d 975, 982 (N.D. Cal. 2008) (finding a likelihood of success on the merits concerning a Lanham

Act false advertising claim where defendant allegedly distributed a damaging email about its

competitor, plaintiff, to plaintiff’s customers, which resulted in “numerous inquiries from

concerned current and prospective customers’ to plaintiff).

      Plaintiff also seeks punitive damages because clear and convincing evidence proves that



PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                         Case No. 20-cv-4069 JSC


                                               17
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 18 of 20

Defendants’ Statement has been made with malice, oppression, and/or fraud. The court also may

award costs and attorneys’ fees to Plaintiff as the prevailing party pursuant to Cal. Bus. & Prof.

Code § 17200 ​et seq.

                                         COUNT V
                 (Unfair Competition - Cal. Bus. & Prof. Code § 17200 ​et seq​)

      As aforesaid, Defendants’ wrongful acts are unfair and illegal, and cause damage to

Plaintiff and injures his business and personal and professional reputation, in violation of § 17200

et seq.​ of the California Business and Professions Code. As a result of Defendants’ past and

continued wrongful acts, Plaintiff has incurred damages in an amount to be proved at trial,

including compensation for Plaintiff’s time and effort (i.e. his reasonable attorneys’ fees, ​pro se​).

The court may award costs and attorneys’ fees to Plaintiff as the prevailing party.

                          2. Plaintiff will suffer irreparable harm in the absence of a TRO

      As aforesaid, Plaintiff has pleaded and demonstrated by indisputable evidence that his

personal and professional reputation is currently suffering from Defendants’ malicious behavior.

Trust fund fraud is perhaps the most damaging allegation anyone could make about an attorney.

Even if the allegation is quickly disregarded and/or disproved, damage is done merely because

colleagues, clients and/or prospective clients have spent time and mindspace on considering the

allegation. Some may not bother to consider it, and/or may consider it to be true. Merely by

making Defendants’ Statement, and widely publishing it in the maliciously targeted manner in

which Defendants have published it, Defendants intended to and indeed have caused Plaintiff

substantial, irreparable harm to his reputation. That apparently will continue unless and until this

Court orders Defendants to stop. ​See e.g. SuccessFactors,​ 544 F. Supp. 2d at 983 (finding

plaintiff had sufficiently demonstrated it would suffer irreparable injury where plaintiff argued

that “it will “continue to suffer immeasurable loss to its relationships with actual and prospective

customers caused by the distribution of the Presentation if an injunction does not issue.”” --



PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                        Case No. 20-cv-4069 JSC


                                              18
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 19 of 20

granting TRO); ​Paisa, Inc. v. N & G Auto, Inc.​, 928 F. Supp. 1004, 1008 (C.D. Cal. 1996)

(finding plaintiff was entitled to injunctive relief where “defendant’s ongoing infringement

invariably threatene[d] injury to the economic value of the goodwill and reputation associated

with [plaintiff]'s mark.”).

                          3. The balance of equities tips in Plaintiff’s favor.

      There is simply no equity in favor of Defendants, at all. They have merely continued their

longstanding, cybersquatting behavior but this time have chosen Plaintiff as their target, and have

decided to also maliciously defame Plaintiff by use of their cybersquatting tactics. They have full

knowledge that their behavior is illegal, and are simply taunting Plaintiff and this Court to stop

them. Meanwhile, irreparable harm to Plaintiff’s reputation continues to grow each and every

day. The equities in this case are 100% in favor of Plaintiff, requiring this Court to intervene to

stop Defendants’ willful wrongdoing.

                          4. An order for relief is in the public interest.

      There is a strong public interest in the professional reputation of attorneys. In some sense,

an allegation of trust fund fraud against one attorney negatively affects all attorneys insofar as

members of the public may assume such misconduct (or crime) is much more common than it is.

There also is a strong, general public interest in preventing disinformation and defamation online.

Without this Court’s intervention, Plaintiff’s reputation will continue to be harmed, thus harming

to some extent the reputation of all attorneys, and Defendants’ (malicious, patently false)

Statement will continue to be widely published at least within the domain name industry.

                  B. Alternatively, Plaintiff is Entitled to a Temporary Restraining Order
                     Under the Sliding Scale Standard

      In the event the Court finds that Plaintiff is not entitled to relief under the ​Winter​ standard,

Plaintiff is entitled relief under the alternative standard, which requires that Plaintiff demonstrate

“‘serious questions going to the merits” and that “‘balance of hardships tips sharply in the



PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                         Case No. 20-cv-4069 JSC


                                              19
        Case 3:20-cv-04069-JSC Document 5 Filed 06/22/20 Page 20 of 20

plaintiff’s favor”. ​All. for the Wild Rockies,​ 865 F.3d at 1217. At a minimum and as described

above, Plaintiff has raised serious questions regarding the merits of this case. Moreover, there is

no question that the balance of hardships tips sharply in Plaintiff’s favor given that an order

granting a TRO will have little to no effect on Defendants. Defendants will merely be required to

take down the website that contains the maliciously false Defendants’ Statement, and transfer the

mikerodenbaugh.com domain name to Mike Rodenbaugh. Therefore, under either standard,

Plaintiff is entitled to the TRO that he seeks.

                                   III.   CONCLUSION

      For all of the foregoing reasons, Plaintiff prays for this Court to issue the requested

Temporary Restraining Order, forcing Defendants to cease their seriously damaging behavior. A

proposed Order is filed herewith, for the Court’s consideration.

DATED: June 22, 2020                                 By: ​/s/ ​Mike   Rodenbaugh
                                                     Mike Rodenbaugh
                                                     RODENBAUGH LAW
                                                     584 Market Street -- Box 55819
                                                     San Francisco, CA 94014
                                                     Tel/fax: (415) 738-8087




PLAINTIFF’S MOTION FOR TRO;
MEMO OF P&A ISO MOTION                                                      Case No. 20-cv-4069 JSC


                                              20
